DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Response to Amendment
The amendment filed 23 May 2022 has been entered. Claims 1-14 remain pending in this application.  Claims 1 and 6 have been amended and claims 13-14 have been newly added.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new ground(s) of rejection set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of an apparatus comprising both “a cantilever, on one surface of which are arranged a protrusion…”, “a probe including a conductive layer on the other surface of the cantilever”, and “a tip end of the probe”  render the claim indefinite for the following reasons.  Applicant has pointed to Fig. 24-25 for illustrating the claimed subject matter.  However, Fig. 24, and similarly Figs. 22-23, all illustrate a “MEMs probe,” per para [0009] of the specification, and correspond to the third embodiment (para [0056]).  Therefore, the use of the term “probe” as corresponding to the “conductive layer on the other surface of the cantilever” as recited in the claims appears inconsistent with the use of the term “probe” in the specification which refers to the whole structure shown in Figs. 22-25.  The specification further refers to “metal probes” 2202a-2202d in Figs. 22-25, however, these “metal probes” appear to correspond to the tips of the cantilever and not a conductive layer on the other side of the surface of the cantilever as claimed.  The claimed “conductive layer” appears to correspond to “conductor layer 2501” shown in Fig. 25.   As a result, it is not clear what elements the claimed “probe” corresponds to.  Furthermore, the protrusion appears to correspond to elements shown in Figs. 14 and appears to correspond to a probe tip.  However, since no protrusion is identified in Figs. 22-25 and the claim recites the probe and the protrusion on different surfaces of the cantilever, it is unclear what the relationship between the claimed probe, protrusion, and probe tip.    Clarification is required.    
Regarding claim 14, the phrase “the lower surface” lacks adequate antecedent basis in claim 14 or parent claim 6. It is unclear which surface the claimed “lower surface” corresponds to.  Clarification is required. 
Claims 7-12 not specifically addressed are also rejected for the reasons above due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 04-100252 (Ishizuka) in view of Yamaguchi et al. JP 06-163655 (Yamaguchi) in view of Watanabe US 2006/0207317 (Watanabe)  and in further view of Maddix et al. US 6,014,032 (Maddix).
Regarding claim 1, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device (see Fig. 4 – probe card 19 for inspection of wafer 16), comprising:
an electron source (see Fig. 4 – source of electron beam B); and
a plurality of probes (see Fig. 4 – probe 19).  
Ishizuka does not explicitly teach wherein the plurality of probes are arranged in a fan shape, each of the plurality of probes has a conductor layer disposed on a first portion of a lower surface of the probe and a silicon oxide film disposed on a second portion of the lower surface of the probe, wherein the conductor layer is closer to a tip end of the probe than the silicon oxide film with a gap between the conductor layer and the silicon oxide film.
Yamaguchi teaches (Fig. 1) a plurality of probes arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the probes taught by Ishizuka to include a fan shape as taught by Yamaguchi in order to accommodate connecting narrow pitch electrodes to wider pitch electrodes as is known in the art.
Ishizuka in view of Yamaguchi does not teach each of the plurality of probes has a conductor layer disposed on a first portion of a lower surface of the probe and a silicon oxide film disposed on a second portion of the lower surface of the probe, wherein the conductor layer is closer to a tip end of the probe than the silicon oxide film with a gap between the conductor layer and the silicon oxide film.
Watanabe teaches (Fig. 3) a conductor layer (metal film 24) disposed on a first portion of a lower surface of the probe (metal film 24 on what is lower surface of probe 6) and an insulating film (insulating film 27) disposed on a second portion of the lower surface of the probe (insulating film 27 disposed over second portion of lower surface of probe 6), wherein the conductor layer (metal film 24) is closer to a tip end of the probe than the insulating film (see Fig. 3 – metal film 24 is closer to tip end of probe 6 than the insulating film 27) with a gap between the conductor layer and the insulating film (see Fig. 3 – metal film 24 and insulating film 27 are separated by a gap as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe structure taught by Ishizuka in view of Yamaguchi to include a conductor layer and an insulating film on the surface of the probe as taught by Watanabe in order to create and electrical connection to certain portions of the probe while insulating the rest.  
Ishizuka in view of Yamaguchi in view of Watanabe teaches an insulating film, but are silent with respect to the composition of the insulating film.  Therefore, Ishizuka in view of Yamaguchi in view of Watanabe does not explicitly teach the insulating film is a silicon oxide film. 
Maddix teaches (Fig. 4b) a silicon oxide film (mask layer 15. Per col. 4, lines 17-19 – the masks are made of silicon oxide). 
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using a silicon oxide film rather than some other insulating film to provide electrical insulation.  One of ordinary skill in the art would have recognized that silicon oxide is a known equivalent for providing electrical insulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known element of insulating film taught by Ishizuka in view of Yamaguchi in view of Watanabe for another known equivalent silicon dioxide as taught by Maddix resulting in the predictable result of creating electrical insulation between components of the probe. KSR Rational B. Substitution Of One Known Equivalent Element For Another To Obtain Predictable Results.  See MPEP 2143. 
Regarding claim 2, Ishizuka evaluation apparatus for a semiconductor device
according to claim 1, wherein the number of the probes is four (see Fig. 4 – at least four probes 19b as shown).
Regarding claim 3, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 2, but does not teach wherein tips of the four probes are arranged in a fan shape.
Yamaguchi teaches (Fig. 1) tips of the four probes are arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end corresponding to fan shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the probes taught by Ishizuka to include a fan shape as taught by Yamaguchi in order to accommodate connecting narrow pitch electrodes to wider pitch electrodes.
Regarding claim 13,  Ishizuka in view of Yamaguchi in view of Watanabe in view of Maddix teach the evaluation apparatus for a semiconductor device according to claim 1, including a silicon oxide film (see claim 1 above), but does not teach a silicon substrate arranged on a surface of the silicon oxide film opposite from the second portion of the lower surface of the probe.
Watanabe further teaches a silicon substrate (see Fig. 3 – silicon layer 20) arranged on a surface of the insulating film (see Fig. 3 – silicon layer 20 opposite insulating film 27) opposite from the second portion of the lower surface of the probe (see Fig. 3 – silicon layer 20 is on opposite surface as insulating film 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ishizuka in view of Yamaguchi to have a silicon substrate arranged on the surface of the insulating film as taught by Watanabe in order to provide the supporting structure for the probe and enable standard silicon based microfabrication techniques to be employed.  Such a modification would result in the silicon substrate arranged on the silicon oxide film as claimed.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yamaguchi et al. JP 6-163655 (Yamaguchi) in view of Watanabe US 2006/0207317 (Watanabe) in view of Maddix et la. US 6,014,032 (Maddix) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  4, Ishizuka in view of Yamaguchi in view of Watanabe in view of Maddix teaches the evaluation apparatus for a semiconductor device according to claim 1, but does not explicitly teach wherein the plurality of probes are tungsten probes.
	Chong teaches tungsten probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Ishizuka in view of Yamaguchi in view of Watanabe in view of Maddix to be tungsten probes as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 5, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 1, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base 17 support wafer 16).
Ishizuka in view of Yamaguchi in view of Watanabe in view of Maddix does not explicitly teach an electrostatic chuck.
	Chong teaches an electro static chuck (see para [0174] – electrostatic chuck 562).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yamaguchi in view of Watanabe in view of Maddix to be an electrostatic chuck in order to securely hold and position the wafer during testing.

Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake).
Regarding claim 6, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device, comprising:
an electron source (see Fig. 4 – source of beam B); and
cantilever probes (see Fig. 4 – probes 19).
Ishizuka does not explicitly teach a cantilever on one surface of which are arranged a protrusion including a first metal surface and a first wiring connected to the first metal surface; and 
a probe including a conductive layer on the other surface of the cantilever, wherein the conductive layer is disposed on a first portion of the other surface of the cantilever and a silicon oxide film is disposed on a second portion of the other surface of the cantilever, with a gap between the conductive layer and the silicon oxide film. 
Yasutake teaches (Fig. 7) a cantilever  (see Fig. 7 for cantilever probe) on one surface of which are arranged a protrusion (see Fig. 7 – base 71 forms protrusion on top as shown) including a first metal surface (see Fig. 7 – metal 76 on surface of base 71) and a first wiring connected to the first metal surface (see Fig. 7 – metal 76 which extends onto oxide film 75 is considered the wiring and is connected to the metal 76 on the top surface of the base 71); and 
a probe (contact 3) including a conductive layer (metal coating 31) on the other surface of the cantilever (see Fig. 7 – contact 3 and metal coating 31 on other side of cantilever than top base 71), wherein the conductive layer (metal coating 31) is disposed on a first portion of the other surface of the cantilever (see Fig. 7 – metal coating 31 covers at least a portion, considered first portion, of the cantilever as shown) and a silicon oxide film (silicon oxide film 75) is disposed on a second portion of the other surface of the cantilever (see Fig. 7 – oxide 75 covers at least a portion, considered second portion, of cantilever), and the conductive layer is closer to a tip end of the probe than the silicon oxide film (see Fig. 7 – metal coating 31 is closer to tip end of contact 3 than silicon oxide film 75) with a gap between the conductive layer and the silicon oxide film (see Fig. 7 –gap between the metal coating 31 formed by 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever probes taught by Ishizuka to be a protrusion including a first metal surface, a first wiring and conductive layer, and silicon oxide layer as taught by Yasutake in order to contact small area devices and overcome problems associated with alignment and damage from conventional probes as taught by Yasutake (see translation pgs. 1 and 2 – technical problem and technical solution described).
Regarding claim 10, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach a piezoresistive element is formed on the cantilever.
	Yasutake teaches a piezoresistive element is formed on the cantilever (see Fig. 3 – piezo resistor 72 formed on cantilever).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Ishizuka to be cantilever probes with piezoresistive elements as taught by Yasutake in order to accurately determine displacement of the probe as taught by Yasutake.
Regarding claim 14, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach a silicon substrate arranged on a surface of the silicon oxide film opposite from the second portion of the lower surface of the probe. 
Yasutake teaches a silicon substrate (see Fig. 7 -silicon base 71) arranged on a surface of the silicon oxide (silicon base 71 is on oxide film 75) film opposite from the second portion of the lower surface of the probe (see Fig. 7 – silicon base 71 is opposite what is considered the second portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ishizuka to have a silicon substrate arranged on the surface of the insulating film as taught by Yasutake in order to provide the supporting structure for the probe and enable standard silicon based microfabrication techniques to be employed.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake) and in further view of Nakagawa et al. JP 62-290144 (Nakagawa).
Regarding claim 7, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach wherein
the protrusion includes a second metal surface electrically separated from the first metal surface, and a second wiring connected to the second metal surface.
	Nakagawa teaches (Fig. 1) the probe tip which includes a second metal surface electrically separated from the first metal surface (see Fig. 1 – tip of electrodes 3), and a second wiring connected to the second metal surface (see Fig. 1 – substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake to include a second metal surface separated from first metal surface and second wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy in which dimensions between electrodes to contact are small.
Regarding claim 8, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the first and second metal surfaces are in contact with one electrode pad.
	Nakagawa teaches (Fig. 1) the first and second metal surfaces are in contact with one electrode pad (see Fig. 1 – plurality of electrodes and grounding patterns are considered to contact with one electrode pad, respectively.  It is noted that the one electrode pad is not defined in the claim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ishizuka in view of Yasutake to have the first and second metal surfaces in contact with one electrode pad as taught by Nakagawa in order to convey signals between test equipment and devices under test.
 	Regarding claim 9, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the protrusion includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface.
Nakagawa teaches (Fig. 1) the probe tip which includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface (see Fig. 1 –substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake to include a third metal surface separated from first and second metal surface and third wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy where dimensions between electrodes to contact are small.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Ishizuka) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  11, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not explicitly teach wherein the metal is tungsten.
	Chong teaches the use of tungsten for probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal used in the probes taught by Ishizuka in view of Yasutake to be tungsten as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 12, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base17).
Ishizuka in view of Yasutake does not explicitly teach an electrostatic chuck.
	Chong teaches an electro static chuck (see para [0174] – electrostatic chuck 562).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yasutake to be an electrostatic chuck in order to securely hold and position the wafer during testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/           Primary Examiner, Art Unit 2868